Reargument was granted of the one question whether L. 1919, p. 379, c. 354, limited to $100 for each 90-day period the amount which the district court could allow to an injured employe for medical, surgical and hospital treatment, including nursing, medicines, medical and surgical supplies, crutches and apparatus, including artificial members.
The chapter cited requires the employer to pay such of these expenses "as may reasonably be required at the time of the injury, and during the disability for not exceeding ninety (90) days and not exceeding one hundred dollars ($100.00) in value; * * * provided, however, that upon request by the employe made during or after said period of ninety (90) days and necessity being shown therefor, the court may require the above treatment, articles and supplies for the cure and relief from the effects of such injury for such further time and amount as is just under the facts shown."
At the time this act was passed, and at the time of the accident here in question, compensation cases were conducted in the district court. The industrial commission had not been established. The 1919 law was an amendment of the prior law. L. 1913, p. 675, c. 467, § 18, contained the limitation of 90 days and $100, except *Page 327 
that the court might during said period of 90 days make an additional allowance, which together with any sum already paid for that purpose should not exceed in all $200. By L. 1915, p. 285, c. 209, § 7, the prior law was amended by providing that the court might within 100 days after the injury require the employer to furnish additional medical, surgical and hospital treatment and supplies during said period of 90 days, which together with any sums theretofore furnished for that purpose should not exceed in all $200. Then follows the amendment of 1919, worded as before stated. Prior to 1919 the allowance which the court could make was limited both as to time and amount, but even at that time the allowance for the first 90-day period, as made by the court, might amount to $200. The effect of the 1919 amendment was to remove the limitation of $200, and also to remove the time limitation so that such expenses incurred after the 90-day period could be allowed. While the limitation as to $100 for the first 90-day period was retained in the 1919 law, that limitation quite clearly applied only to what the employer should furnish without any order of the court. The law was again amended in 1923 so as to place no limitation upon the amount to be allowed, except the necessity and reasonableness thereof.
In view of the history of the legislation, the reasonable construction to be placed upon the proviso in the 1919 law is that thereby the limitation upon the power of the court to allow for these expenses was removed both as to time and amount.
Counsel cite and rely upon the case of Eberle v. Miller,170 Minn. 207, 212 N.W. 190. The statement in that case, that "the amount for which the employer is liable is clearly fixed by the statute at not to exceed the rate of $100 for each 90 days," may be considered as overruled.
Under the present law the question is not likely to again arise.
Former opinion adhered to. *Page 328